Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain disciplinary rules.
Petitioner, a prison inmate, commenced this proceeding seeking review of a tier III disciplinary determination finding him guilty of violating certain disciplinary rules. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been returned to his inmate account. Accordingly, since petitioner has received all the relief to which he is entitled, this proceeding must be dismissed as moot (see Matter of Toliver v Fischer, 114 AD3d 984, 984 [2014]; Matter of Wright v Prack, 108 AD3d 949, 949 [2013]).
Peters, EJ., Stein, McCarthy, Lynch and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.